Order entered December 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00759-CV

    DALLAS INDEPENDENT SCHOOL DISTRICT AND MICHAEL L. WILLIAMS,
                COMMISSIONER OF EDUCATION, Appellants

                                                 V.

                                  ADRIAN PETERS, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-01850-I

                                             ORDER
       Before the Court is appellee/cross-appellant’s December 19, 2014, first unopposed

motion to extend time to file reply brief. We GRANT the motion and ORDER appellee/cross-

appellant’s reply brief be filed no later than February 4, 2015.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE